DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 06/08/2021.
      Claims 1-20 are pending for examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perner (US 6,590,804).



Regarding independent claim 1, Smith et al. disclose a circuit, comprising: a magnetic tunnel junction (“MTJ”) structure (figure 2, also see col.1, ll.11); and a first (see col.1, ll.21-22 disclose: require complex sensing circuitry such as STEERING (decoder) circuits and clocked current mode amplifiers) having a first node (first node, figure 6 below ) and a second node (second node, figure 6 below), and configured to have a first current (I sen, figure 6 below) current is from  at the first node (above) proportionally larger (see col. 9, ll.42-44 disclose the voltage relationship will indicate the current imbalance and the direction of the current imbalance, also see col.10, ll.52 show Isen is greater than Iref, see below ) than a second current (Iref, figure 6 below) at the second node (see second note, figure 6 below)  the first node being coupled to a sensing element (76, figure 6, below) through a sensing path (figure 6 below) and the second node (second node, figure 6 below) being coupled to a read path (Vr, figures 5 and 6) that includes the magnetic tunnel junction structure (56, figure 5).

    PNG
    media_image1.png
    37
    324
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    785
    649
    media_image2.png
    Greyscale



Regarding claim 15, Perner discloses the limitation of claim 1.
Perner et al. further discloses wherein the sensing element (76, figure 6) is configured to determine a magnetization state of the magnetic tunnel junction structure  based on the first current (see ABTRACT discloses: when a second bias voltage is applied to memory and reference cells in order to Determine the memory value, the amplifier is able to sense slight changes in the currents or voltage associated with the select memory cell) at the first node (first node, figure 6 above).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perner (US 6,590,804) in view of Broekaert (US 10,833,643).

Regarding claim 2, Perner discloses the limitation of claim 1.
However, Perner is silent with respect to wherein the current steering element is a bipolar junction transistor configured in a common collector mode, an emitter node of the bipolar junction transistor being the first node and a base node of the bipolar junction transistor being the second node.
Broekaert discloses wherein the current steering element is a bipolar junction transistor configured in a common collector mode, an emitter node of the bipolar junction transistor being the first node and a base node of the bipolar junction transistor being the second node (see figure 1 and paragraph below disclose all limitations of claim 2).



    PNG
    media_image3.png
    146
    838
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    780
    594
    media_image4.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Broekaet to teaching of Perner for purpose of improving amplifier structure and methods, including improved methods of controlling bandwidth and gain, are highly desired.

Regarding claim 3, Perner discloses the limitation of claim 1.
However, Perner is silent with respect to wherein the current steering element is a field effect transistor configured in a common-source configuration, a drain node the field effect transistor being the first node and a gate node of the field effect transistor being the second node.
Broekaert discloses wherein the current steering element is a field effect transistor configured in a common-source configuration, a drain node the field effect transistor being the first node and a gate node of the field effect transistor being the second node (see figure 1 and para.[0023] above).
Since Perner and Broekaert are both from the same field of endeavor, the purpose disclosed by Broekaet would have been recognized in the pertinent art of Perner.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Broekaet to teaching of Perner for purpose .

	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perner (US 6,590,804) in view of Nagey (US 2016/0133321)
	
	Regarding claim 4, Perner discloses the limitation of claim 1.
	However, Perner silent with respect to comprising a voltage clamping element in the read path.
	Nagey discloses comprising a voltage clamping (see para.[0044]) element in the read path (see para.[0010]).
Since Perner and Nagey are both from the same field of endeavor, the purpose disclosed by Nagey would have been recognized in the pertinent art of Perner.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Nagey to teaching of Perner for purpose of using a voltage clamp and read path to read a data from memory cells.


	

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perner (US 6,590,804) in view of Tran et al. (US 6,597,598).

Regarding claim 11, Perner discloses the limitation of claim 1.
However, Perner is silent with respect to wherein the sensing path includes a current mirror element.
Tran et al. disclose wherein the sensing path includes a current mirror element (40a and 40b, figure 3a, also see col.6, ll.55-60).
Since Perner and Tran et al. are both from the same field of endeavor, the purpose disclosed by Tran et al. would have been recognized in the pertinent art of Perner.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Tran et al. to teaching of Perner for purpose of using current mirror to copy through one active device by controlling the current in another active device a circuit.

Regarding claim 12, Perner discloses the limitation of claim 1.
However, Perner is silent with respect to wherein the sensing path includes a resistance divider element.
Tran et al. disclose wherein the sensing path (24, figure 1) includes a resistance divider element (see col.6, ll.15-20).
Since Perner and Tran et al. are both from the same field of endeavor, the purpose disclosed by Tran et al. would have been recognized in the pertinent art of Perner.



Regarding claim 13, Perner discloses the limitation of claim 1.
However, Perner is  silent with respect to wherein the sensing path includes a charge storage element configured to one of discharge through the sensing path and the current steering element or be charged by a voltage node in the sensing path.
Tran et al. disclose wherein the sensing path (SA, figure 1, also see figures 3a-3c) includes a charge storage element (SA in figure 1 must include a charge storage element) configured to one of discharge through the sensing path and the current steering element or be charged by a voltage node in the sensing path (see claims 22 and 23).
Since Perner and Tran et al. are both from the same field of endeavor, the purpose disclosed by Tran et al. would have been recognized in the pertinent art of Perner.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Tran et al. to teaching of Perner for purpose of using sensing path to transfer a logic value to memory cells.

Regarding claim 14, the combination of Perner and Tran et al. disclose the limitation of claim 14.
(see claim 8 below).

    PNG
    media_image5.png
    234
    767
    media_image5.png
    Greyscale


.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 5, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of a second current steering element having a third node and a fourth node, and configured to have a third current at the third node proportionally larger than a fourth current at the fourth node, the third node being coupled to a sensing reference path, and the fourth node being coupled to a read reference path that includes a reference resistive element in .

	Claims 16-20 are allowed.

	Regarding claim 16, Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “enable a first current to flow through the magnetic tunnel junction and to enable a second current to be steered away from the magnetic tunnel junction, the second current being proportional to the first current; and
a sensing amplifier configured to determine the logic state stored in the memory cell based on the second current”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 17-18, the claims have been found allowable due to their dependencies to claim 16 above. 

	Regarding claim 19, Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “enabling a first current to flow across a magnetic tunnel junction device through a first node of a current steering unit; and
determining a magnetization state of the magnetic tunnel junction device based on a second current at a second node of the current steering unit, the second node having a current gain over the first node that is larger than 1”, in combination of other limitations thereof as recited in the claim.



	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MINH D DINH/Examiner, Art Unit 2827      

/HOAI V HO/Primary Examiner, Art Unit 2827